Citation Nr: 0113939	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-24 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from April 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of June 2000 
which denied service connection for hepatitis C.  


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted, as Public 
Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to notice to 
a claimant and the duty to assist.  The VCAA is applicable to 
claims pending at the time of its enactment, including the 
present claim before the Board.  Id.  The claim was denied by 
the RO as not well-grounded, and, after a review of the file, 
the Board finds that further development of the evidence is 
required to comply with the VCAA.  

The veteran contends that he developed hepatitis C as a 
result of a blood transfusion in service.  A review of the 
service medical records, while not documenting that a 
transfusion was actually given, does show that two units of 
blood were prepared for use during surgery for a gunshot 
wound to the left leg sustained in April 1968, while in 
combat.  See 38 U.S.C.A. § 1154(b) (West 1991).  In addition, 
Klaus E. Mönkemüller, M.D., wrote, in correspondence dated in 
August 1999, that the veteran had been treated at Kirklin 
Clinic since 1998, and that he had chronic hepatitis C.  He 
further noted that the only possible risk factors for 
hepatitis C that could be identified were the in-service 
surgery and exposure to blood products.  In addition, in his 
claim dated in September 1999, the veteran indicated that he 
had received treatment at the VA Medical Center (VAMC) in 
Birmingham.  The RO must obtain copies of the clinical 
records of treatment identified in the record.  

In addition, under the VCAA, a VA medical examination/opinon 
must be provided where there is insufficient medical evidence 
for a decision; such examination will be deemed necessary if 
the evidence of record contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability, and indicates that such disability or 
symptoms may be associated with the claimant's active 
service.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-98 (2000) (to be codified at 38 U.S.C.A. § 5103A(d)).  
In this case, Dr. Mönkemüller's statement provides medical 
evidence of a current disability and a nexus to service.  
However, the record does not contain a record of the tests 
necessary to confirm a diagnosis of hepatitis C, 
specifically, the EIA (enzyme immunoassay) and the RIBA 
(recombinant immunoblot assay), or a detailed history, and 
the veteran should be afforded a VA examination.  See VBA 
Fast Letter 99-94 (Sept. 28, 1999).   

On remand, the RO should also ensure that any other indicated 
notice and development action, as provided by the VCAA, is 
accomplished with respect to the claim for service connection 
for hepatitis C.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should have the veteran 
identify (names, addresses, dates) all 
medical providers who have examined or 
treated him for hepatitis since his 
military service.  The RO should then 
obtain copies of all related medical 
records (including patient histories, 
laboratory results, etc.) from the 
identified sources.  This includes, but is 
not limited to, all records from the 
Birmingham VAMC, the Kirklin Clinic, and 
Dr. Mönkemüller.

2.  Thereafter, the RO should have the 
veteran undergo a VA examination, with 
medical opinion, to determine the 
existence and etiology of hepatitis C.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  A detailed history 
of pertinent symptoms and risk factors 
should be obtained from the veteran, and 
all indicated tests or studies should be 
completed.  If not already on file, 
serology tests of EIA and RIBA must be 
obtained.  

Based on examination findings, historical 
records, and medical principles, the VA 
doctor should provide a medical opinion, 
with full rationale, as to the likely date 
of onset and etiology of any current 
hepatitis C, including the likelihood that 
it is related to incidents of the 
veteran's military service.

3.  After ensuring that any other notice 
and development action required by the 
VCAA with respect to the veteran's claim 
has been accomplished, the RO should 
review the claim for service connection 
for hepatitis C.  If the claim is denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
L. W. TOBIN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


